              Case 4:20-cv-40151 Document 2 Filed 12/04/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
DONNA LEDOUX,                        )
      Plaintiff,                     )
                                     )
v.                                   )
                                     )                      CA. No. 20-40151
CITY OF MARLBOROUGH, PAUL            )
CONNORS, CHRISTOPHER LEDUC,          )
and RYAN BRASWELL,                   )
      Defendants.                    )
____________________________________)

            DEFENDANTS CITY OF MARLBOROUGH, PAUL CONNORS,
     CHRISTOPHER LEDUC AND RYAN BRASWELL’S NOTICE OF REMOVAL

         NOW COME the defendants City of Marlborough, Paul Connors, Christopher LeDuc and

Ryan Braswell (herein “defendants”) in the above-entitled cause, and respectfully show to the

Court:

1. The above action has been brought in the Worcester Superior Court and is now pending
   therein. Said action was commenced on October 16, 2020, the defendants were served on
   November 19, 2020 and the time for filing of this notice has not expired.

2. Said action involves a controversy of federal question, namely, alleged civil rights violations
   under 42 U.S.C. § 1983.

3. The nature of the controversy between the plaintiff, Donna LeDoux and said petitioners is as
   follows: the plaintiff alleges that her rights were violated when the plaintiff was purportedly
   arrested after suffering a medical emergency, causing a motor vehicle accident and leaving
   the scene of the accident. In her complaint, the plaintiff alleges negligence against the City
   of Marlborough, excessive force, state civil rights violations, malicious prosecution, false
   arrest, assault and battery, abuse of process, and federal civil rights violations by the
   individually named police officers.

4. The matter in controversy between the plaintiff and defendants involves federal questions.

   WHEREFORE the petitioners pray that this cause be removed from said state court to this
Honorable Court as provided by law.
             Case 4:20-cv-40151 Document 2 Filed 12/04/20 Page 2 of 2




                                             DEFENDANTS,
                                             BY THEIR ATTORNEY,

                                             /s/ Courtney E. Mayo
                                             Courtney E. Mayo, Esquire
                                             BBO # 657790
                                             cmayo@hassettanddonnelly.com
                                             Hassett & Donnelly, P.C.
                                             446 Main Street - 12th Floor
                                             Worcester, MA 01608
                                             Phone: (508) 791-6287
December 4, 2020

                                CERTIFICATE OF SERVICE

        I, Courtney E. Mayo, counsel of record for the defendants City of Marlborough, Paul
Connors, Christopher LeDuc and Ryan Braswell in this action, do hereby certify that I have
served a copy of the foregoing to all parties by electronic mail and through the Electronic Case
Filing System this 4th day of December 2020 to:

Michael J. Heineman, Esquire
Heinlein Beeler Mingace & Heineman, PC
276 Union Avenue
Framingham, MA 01702
MHeineman@HBMHlaw.com


                                             /s/ Courtney E. Mayo
                                             Courtney E. Mayo, Esquire




                                                2
